Name: Council Regulation (EEC) No 1435/90 of 21 May 1990 amending Regulation (EEC) No 987/68 laying down general rules for granting aid for skimmed milk processed into casein or caseinates
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  consumption;  agricultural policy
 Date Published: nan

 No L 138/8 Official Journal of the European Communities 31 . 5 . 90 COUNCIL REGULATION (EEC) No 1435/90 of 21 May 1990 amending Regulation (EEC) No 987/68 laying down general rules for granting aid for skimmed milk processed into casein or caseinates on the utilization of casein and caseinates in the manufac ­ ture of certain milk products ; whereas, in order to avoid disturbance of the market pending the entry into force of such rules, the measure provided for in Article 2 (4) of Regulation (EEC) No 987/68 should continue to apply, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 1 1 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 2 (4) of Regulation (EEC) No 987/68 (3), as last amended by Regulation (EEC) No 836/90 (4), provides that the aid may be granted only for certain utili ­ zations of casein and caseinates where the market situa ­ tion so requires ; whereas that restrictive measure is appli ­ cable until 31 May 1990 ; Whereas an analysis of the way that measure operates has revealed certain difficulties arising from its implementa ­ tion and confirmed the need to pursue a restrictive policy as regards the utilization of casein and caseinates ; whereas that objective should be achieved by general rules HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 2 (4) of Regulation (EEC) No 987/68 shall be replaced by the following : This measure is applicable until 31 July 1990.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1990 . For the Council The President M. O'KENNEDY (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 378 , 27 . 12 . 1989, p. 1 . (') OJ No L 169 , 18 . 7. 1968, p. 6 . (4) OJ No L 86, 31 . 3 . 1990, p. 53 .